DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
	This communication is in response to application filed 4/22/20.  It is noted that application is a 371 of PCT/EP2018/078837 filed 10/22/18 that has provisional 62/576,727 filed 10/25/2017.  Claims 1-20 are pending.  


Information Disclosure Statement
Information disclosure statement dated 4/22/20 has been acknowledged and considered.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 13 and 18 recite the limitation "the natural language expression template.”  There is insufficient antecedent basis for this limitation in the claim.  Claims 14-15 and 19-20 incorporate the deficiency of the independent claims from which they depend upon. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1-11 and 18-20 are drawn to a non-transitory computer-readable medium storing instructions for generating medical imaging device upgrade recommendations from utilization data, which is within the four statutory categories (i.e. article of manufacture).   Claims 12-17 are drawn to a system configured to generate medical imaging device upgrade recommendations from utilization data, which is within the four statutory categories (i.e. machine).    

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A non-transitory computer-readable medium storing instructions readable and executable by a workstation (20) including at least one electronic processor (22) to perform a method (100) for generating medical imaging device upgrade recommendations from utilization data, the method comprising: 
retrieving, from at least one database (14), utilization data (30) from logs of a plurality of installed medical imaging devices (16); 
applying a set of rules (29) to the utilization data to identify one or more upgrade recommendations wherein each upgrade recommendation comprises: an identification of one or more of the installed medical imaging devices or components of the installed medical imaging devices recommended to be upgraded or replaced; and at least one of a replacement medical imaging device or component or a new medical imaging device or component for each of the installed medical imaging devices or components recommended to be upgraded or replaced; 
and displaying, on a display device (26), a list (38) of the at least one identified replacement or new medical imaging device or component.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because generating imaging device upgrade recommendations by applying rules to utilization data is an observation/evaluation/judgment/analysis that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting “computer-readable medium” and “electronic processor” language, nothing precludes the steps from practically being performed mentally in one’s head or by pen and paper.  For instance, a user could in his or her head review the utilization data and apply a set of rules to the date to recommend installed imaging devices or components of the devices to be upgraded or replaced.  Accordingly, the claim recites an abstract idea.
Independent claim 12 repeats substantially similar limitations as claim 1 but in system form.  Claim 12 is directed to an abstract idea for the same reasons as claim 1 above.  
Independent claim 18 also includes limitations that recite at least one abstract idea.  Specifically, independent claim 18 recites:
18. A non-transitory computer-readable medium storing instructions readable and executable by a workstation (20) including at least one electronic processor (22) to perform a method (100) for generating medical imaging device upgrade recommendations from utilization data, the method comprising:
 retrieving, from at least one database (14), utilization data (30) from logs of a plurality of installed medical imaging devices (16); 
applying a set of rules (29) to the utilization data to identify one or more upgrade recommendations wherein each upgrade recommendation comprises: 
an identification of one or more of the installed medical imaging devices or components of the installed medical imaging devices recommended to be upgraded or replaced; 
and at least one of a replacement medical imaging device or component or a new medical imaging device or component for each of the installed medical imaging devices or components recommended to be upgraded or replaced; 
and displaying, on a display device (26), a list (38) of the at least one identified replacement or new medical imaging device or component by operations including: 
generating a natural language expression representing each upgrade recommendation wherein the natural language expression includes identification of the one or more installed medical imaging devices or components recommended to be upgraded or replaced and of the at least one identified replacement or new medical imaging device, and a summary of utilization data on which the upgrade recommendation is based; 
filling in fields of the natural language expression template with the identification of the one or more installed medical imaging devices or components recommended to be upgraded or replaced, the at least one identified replacement or new medical imaging device, and the summary of utilization data on which the upgrade recommendation is based; and  WO 2019/081399PCT/EP2018/078837 29
displaying the natural language expression representing each upgrade recommendation; 
wherein the summary of utilization data on which the upgrade recommendation is based includes at least one of: 
an increased revenue case indicating a cost of upgrade compared with a higher throughput compared with the installed medical imaging device;
an additional services case indicating that the upgrade enables additional procedures not currently available with the installed medical imaging device or component; 
and a medical case indicated images showing an improved resolution attainable with the upgrade compared with the installed medical imaging device or component.
  The Examiner submits that the foregoing underlined limitations of claim 18 constitute “a mental process” because generating imaging device upgrade recommendations by applying rules to utilization data and generating a natural language expression are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting “computer-readable medium” and “electronic processor” language, nothing precludes the steps from practically being performed mentally in one’s head or by pen and paper.  For instance, a user could in his or her head review the utilization data and apply a set of rules to the date to recommend installed imaging devices or components of the devices to be upgraded or replaced.  Accordingly, claim 18 recites an abstract idea.
Furthermore, dependent claims 4-6, 14-15, 19 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claims 2, 7, 11, 13 and 17 these claims specify generating a natural language expression; assigning a score and removing personal identifying information which are mental processes as they are evaluations that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A non-transitory computer-readable medium storing instructions readable and executable by a workstation (20) including at least one electronic processor (22) to perform a method (100) for generating medical imaging device upgrade recommendations from utilization data, the method comprising: 
retrieving, from at least one database (14), utilization data (30) from logs of a plurality of installed medical imaging devices (16); 
applying a set of rules (29) to the utilization data to identify one or more upgrade recommendations wherein each upgrade recommendation comprises: an identification of one or more of the installed medical imaging devices or components of the installed medical imaging devices recommended to be upgraded or replaced; and at least one of a replacement medical imaging device or component or a new medical imaging device or component for each of the installed medical imaging devices or components recommended to be upgraded or replaced; 
and displaying, on a display device (26), a list (38) of the at least one identified replacement or new medical imaging device or component.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
add insignificant extrasolution activity to the abstract idea, see MPEP 2106.05(g).  
 retrieving utilization data from a database amounts to mere data gathering and/or 
the recitation of displaying a list amounts to an insignificant application.  
amount to mere instructions to apply an exception, see MPEP 2106.05(f).  
the recitations performing the functions by the electronic processor amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see pg. 15, para. 1 of the present Specification.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h)– for example, the recitation of computer-readable medium; electronic processor; and display device merely limits the abstract idea the environment of a computer,
Thus, taken alone, these additional elements do not integrate the at least one abstract idea into a practical application.

As per claim 18, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): – 

18. A non-transitory computer-readable medium storing instructions readable and executable by a workstation (20) including at least one electronic processor (22) to perform a method (100) for generating medical imaging device upgrade recommendations from utilization data, the method comprising:
 retrieving, from at least one database (14), utilization data (30) from logs of a plurality of installed medical imaging devices (16); 
applying a set of rules (29) to the utilization data to identify one or more upgrade recommendations wherein each upgrade recommendation comprises: 
an identification of one or more of the installed medical imaging devices or components of the installed medical imaging devices recommended to be upgraded or replaced; 
and at least one of a replacement medical imaging device or component or a new medical imaging device or component for each of the installed medical imaging devices or components recommended to be upgraded or replaced; 
and displaying, on a display device (26), a list (38) of the at least one identified replacement or new medical imaging device or component by operations including: 
generating a natural language expression representing each upgrade recommendation wherein the natural language expression includes identification of the one or more installed medical imaging devices or components recommended to be upgraded or replaced and of the at least one identified replacement or new medical imaging device, and a summary of utilization data on which the upgrade recommendation is based; 
filling in fields of the natural language expression template with the identification of the one or more installed medical imaging devices or components recommended to be upgraded or replaced, the at least one identified replacement or new medical imaging device, and the summary of utilization data on which the upgrade recommendation is based; and  WO 2019/081399PCT/EP2018/078837 29
displaying the natural language expression representing each upgrade recommendation; 
wherein the summary of utilization data on which the upgrade recommendation is based includes at least one of: 
an increased revenue case indicating a cost of upgrade compared with a higher throughput compared with the installed medical imaging device;
an additional services case indicating that the upgrade enables additional procedures not currently available with the installed medical imaging device or component; 
and a medical case indicated images showing an improved resolution attainable with the upgrade compared with the installed medical imaging device or component.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
add insignificant extrasolution activity to the abstract idea, see MPEP 2106.05(g).  
 retrieving utilization data from a database amounts to mere data gathering and/or 
the recitation of displaying a list; filling in the fields in a template; and displaying the natural language expression amounts to an insignificant application.  
amount to mere instructions to apply an exception, see MPEP 2106.05(f).  
the recitations performing the functions by the non-transitory computer-readable medium; workstation and electronic processor and displaying on the display device amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see pg. 15, para. 1 of the present Specification.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h)– for example, the recitation of computer-readable medium; electronic processor; and display device merely limits the abstract idea the environment of a computer,
Thus, taken alone, these additional elements do not integrate the at least one abstract idea into a practical application.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
add insignificant extrasolution activity to the abstract idea, see MPEP 2106.05(g).  
 retrieving utilization data from a database amounts to mere data gathering and/or 
the recitation of displaying a list amounts to an insignificant application.  
amount to mere instructions to apply an exception, see MPEP 2106.05(f).  
the recitations performing the functions by the electronic processor amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see pg. 15, para. 1 of the present Specification.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h)– for example, the recitation of computer-readable medium; electronic processor; and display device merely limits the abstract idea the environment of a computer,
Thus, taken alone, these additional elements do not integrate the at least one abstract idea into a practical application.


Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claims 12 and 18 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 3, 8, 9, 16 and 20: These claims recite filling in fields and storing data, which therefore merely represent insignificant extra-solution (data output and insignificant application) activity (see MPEP § 2106.05(g)). 
 
Claim 10: These claims specify machine-learned weights which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.


2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Specifically, for the retrieving and displaying step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. 
The background does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component and there is no indication that the combination of steps collect the data in an unconventional way to provide an inventive concept.  
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature: pg. 15 para. 1  of the Specification discloses that the current invention embodiments may include “typical” components (electronic processor; input device; and display device), none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. retrieving and displaying data) and conventional activities previously known to the pertinent industry (i.e. medical imaging). 
 Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP § 2106.05(g) and MPEP 2106.05(d)(II),:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, see Intellectual Ventures v. Symantec – similarly, the current invention retrieves utilization data, and transmits the data to devices over a network;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing rules related to the replacement of a device in a database and/or electronic memory, and retrieving the utilization and rules data to make a recommendation;

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiner (2006/0149808).  

As per claim 1, Weiner teaches a non-transitory computer-readable medium storing instructions readable and executable by a workstation (20) including at least one electronic processor (22) to perform a method (100) (para. [0024] the ISKB creation system 16 will typically include one or more programmed computers capable of receiving or accessing the needed data and processing the data to establish correlations, links, and relationships between the data used for providing the service described below) for generating medical imaging device upgrade recommendations from utilization data (para. [0038]  That is, a practical service recommendation may include replacement of several components as a field replaceable unit, or reloading or reconfiguring of a block of software), the method comprising: 
retrieving, from at least one database (14), utilization data (30) from logs of a plurality of installed medical imaging devices (16) (para. [0044] the request may include actual log data and file data that may aid in identifying the serviceable condition or event, and the root cause of the malfunction, and in recommending a service response. Such information may include, for example, log files, image files, audio files, video files, text files, and files otherwise indicating monitored parameters that could serve as indicators useful in addressing the service request.); 
applying a set of rules (29) to the utilization data to identify one or more upgrade recommendations wherein each upgrade recommendation comprises (para. [0035] These analysis routines permit the service request and any accompanying data, such as a system snapshot as described below, to be processed, structured, analyzed, and so forth. The analysis routines also allow the service request and any accompanying data to be compared to the information in ISKB to establish possible responses to the service request, and prioritization for responses; para. [0041] the data is mapped and classified, for example, to associate the data with individual systems and system types, individual indicators, groups of indicators, possible root causes and problems, and responses and service recommendations. Similarly, as indicated at step 58, correlations are made between the indicators, causes and recommendations. These correlations will typically be made through a relational database, forming a data structure that will make up the ISKB.): 
an identification of one or more of the installed medical imaging devices or components of the installed medical imaging devices recommended to be upgraded or replaced (para. [0038] a practical service recommendation may include replacement of several components as a field replaceable unit, or reloading or reconfiguring of a block of software) ; 
and at least one of a replacement medical imaging device or component or a new medical imaging device or component for each of the installed medical imaging devices or components recommended to be upgraded or replaced (para. [0038] a practical service recommendation may include replacement of several components as a field replaceable unit, or reloading or reconfiguring of a block of software); 
and displaying, on a display device (26), a list (38) of the at least one identified replacement or new medical imaging device or component (para. [0035] one or more service recommendations are made by the service response system as indicated by reference numeral 38. These may take the form of messages, lists and more detailed information displayed at a service workstation, reports generated at the service provider, notifications sent to serviced systems, and so forth).  

Claim 12 repeats substantially similar limitations as claim 1 and the reasons for rejection are incorporated herein.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner (2006/0149808) in view Jensen (2013/0268890).  

As per claim 2, Weiner teaches a non-transitory computer-readable medium of claim 1, wherein the displaying includes: 
generating a natural language expression representing each upgrade recommendation (para. [0035] These may take the form of messages, lists and more detailed information displayed at a service workstation, reports generated at the service provider, notifications sent to serviced systems, and so forth) wherein the natural language expression includes identification of the one or more installed medical imaging devices or components recommended to be upgraded or replaced and of the at least one identified replacement or new medical imaging device(para. [0038] a practical service recommendation may include replacement of several components as a field replaceable unit, or reloading or reconfiguring of a block of software), 
and displaying the natural language expression representing each upgrade recommendation (para. [0035] These may take the form of messages, lists and more detailed information displayed at a service workstation, reports generated at the service provider, notifications sent to serviced systems, and so forth).  

Weiner does not expressly teach a summary of utilization data on which the upgrade recommendation is based.  However, this is old and well-known in the art as evidenced by Jensen.  In particular, Jensen para. [0004] teaches providing a summary of the maintenance information, the summary including: a summary of a maintenance status of the medical devices; a summary of a location of the medical devices; a list of the medical devices needing maintenance, the list including a type of maintenance needed for each of the medical devices in the list; a summary of a state of connection of the medical devices; and a summary of firmware and software updates for the medical devices.  It would have been obvious to one of ordinary skill in the art to add the generation of a summary of utilization data as taught by Jensen to the upgrade recommendation system as taught by Weiner as the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.  

As per claim 3, Weiner teaches the non-transitory computer-readable medium of claim 2, wherein the generating comprises: 
filling in fields of the natural language expression template with the identification of the one or more installed medical imaging devices or components recommended to be upgraded or replaced, the at least one identified replacement or new medical imaging device (Weiner; (para. [0038] a practical service recommendation (i.e. natural language expression) may include replacement of several components as a field replaceable unit, or reloading or reconfiguring of a block of software).

Weiner does not expressly teach a summary of utilization data on which the upgrade recommendation is based.  However, this is old and well-known in the art as evidenced by Jensen.  In particular, Jensen para. [0004] teaches providing a summary of the maintenance information, the summary including: a summary of a maintenance status of the medical devices; a summary of a location of the medical devices; a list of the medical devices needing maintenance, the list including a type of maintenance needed for each of the medical devices in the list; a summary of a state of connection of the medical devices; and a summary of firmware and software updates for the medical devices.  It would have been obvious to one of ordinary skill in the art to add the generation of a summary of utilization data as taught by Jensen to the upgrade recommendation system as taught by Weiner as the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.  
 
Claim 13 repeats substantially similar limitations as claims 2 and 3 and the reasons for rejection are incorporated herein.  

Claims 7-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Weiner (2006/0149808) in view Jensen (2013/0268890) in further view of Golden (2010/0292556).  

As per claim 7, Weiner in view of Jensen does not expressly teach the non-transitory computer-readable medium of any one of claims 1-6, wherein the method (100) further includes: removing personally identifying information from the retrieved utilization data.  However, this is old and well-known in the art as evidenced by Golden.  In particular Golden para. [0183] teaches using an encryption technique to remove personal information from data in a health record.   It would have been obvious to one of ordinary skill in the art to add the encryption technique to remove personal information as taught by Golden to Weiner as the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.  

As per claim 8 Weiner teaches non-transitory computer-readable medium of any one of claims 1-7, further storing:
 an installed base spreadsheet (32) that includes, for each installed medical imaging device, data including at least a device type, purchased components of the installed medical imaging device, available components for the installed medical imaging device, and an in-service date of the device (Weiner; para. [0025] the system data 18 may identify various types of systems, their known manufacturing information (e.g., manufacturing location, manufacturing date, series numbers, serial numbers, component breakdowns, etc.);
 and an available devices spreadsheet (34) that includes, for each available medical imaging device, data including at least a device type and components available for the available medical imaging device (Weiner; para. [0026] The resolution data may include hardware configuration resolutions, software configuration resolutions, recommended component and field replaceable unit replacements, and so forth.); 
wherein the operation of applying the set of rules (29) includes applying the rules to data retrieved from the installed base and available devices spreadsheets (Weiner; para. [0030]  The analysis routines may also permit correlation of data within and between the various records accessed by the ISKB creation system 16, particularly between the system data, the resolution data, the maintenance data and the indicator data.).  

As per claim 9, Weiner teaches the non-transitory computer-readable medium of claim 8, wherein the utilization data (30) includes device efficiency, number of imaging sessions performed per month, components used during each scan, and an operation type (Weiner; par. [0028] The indicator data 24 will typically include observable or detectable indicators of possible system malfunction, failure, or impending serviceable conditions or events. Where possible, such indicator data will permit distinguishing various types of serviceable events, as between components, subsystems, and ultimate root causes of the serviceable events and conditions – reads on device efficiency data).  

Claim 16 repeats substantially similar limitations as claim 8 and the reasons for rejection are incorporated herein.  

Claims 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Weiner (2006/0149808) in view Jensen (2013/0268890) in further view of Golden (2010/0292556) in further view of Adegan (10,360,601).  

As per claim 10 Weiner, does not expressly teach a non-transitory computer-readable medium of any one of claims 1-9, wherein the applying includes: generating machine-learned weights trained with sales and operation data to the utilization data; and applying the weights to the utilization data to identify the new or replacement imaging devices.  However, this feature of applying machine learning to sales and operation data to identify results is old and well-known in the art as evidenced by Adegan.  In particular Adegan, Col. 34 lines 8-15, teaches an “artificial intelligence module” which applies cost data and other estimate data to produce more accurate results.  Therefore it would have been obvious to one of ordinary skill in the art to add the artificial intelligence module taught by Adegan to the upgrade recommendation system as taught by Weiner as the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.  

As per claim 11, Weiner teaches the non-transitory computer-readable medium of any one of claims 1-10, further including: assigning a score (36) to the identified upgrade recommendations, the score being indicative of a likelihood that the upgrade recommendation is implemented (Weiner; para. [0031] Based upon such indicators, and known histories of the issues posed by such problems, prioritization scores may be established for the various indicators, serviceable conditions and events, recommended responses, and so forth).  

Claim 17 repeats substantially similar limitations as claim 11 and the reasons for rejection are incorporated herein.  


Subject Matter free from Prior Art
	Claims 4-6, 14-15, and 18-20 teach subject matter free from prior art.  
The closest prior art of record Weiner (2006/0149808) and Jensen (2013/0268890) in combination with other relevant prior art do not expressly teach: 
wherein the summary of utilization data on which the upgrade recommendation is based includes at least one of: an increased revenue case indicating a cost of upgrade compared with a higher throughput compared with the installed medical imaging device; an additional services case indicating that the upgrade enables additional procedures not currently available with the installed medical imaging device or component;  a medical case indicated images showing an improved resolution attainable with the upgrade compared with the installed medical imaging device or component.  
wherein the rules include a rule for identifying an upgrade recommendation if the monetary cost of the upgrade is less than a forecast monetary revenue increase obtainable by the upgrade over a defined time horizon;
wherein the rules include a rule for identifying an upgrade recommendation if the monetary cost of the upgrade is less than a forecast monetary-equivalent value of increased medical diagnostic capability achieved by the upgrade.  
No final decision on patentability has been made in light of pending rejections.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The closest foreign prior art of record Nakamura (JP-4333084-B2) teaches an image forming system with an input/output section to display via a report section a message indicating a version upgrade being performed.  
The closest non-patent literature of record Minassian (Minassian, Veronik.  Essentially smart contracts.  24x714.2: 28(3). Allied Media LLC. (Feb 2009)) teaches negotiating service contracts for medical equipment.  Minassian teaches a hospital must have a thorough and detailed equipment inventory with individual device-performance histories and service records in order to navigate toward the best decision.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/26/22